Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “wherein the coil setting step and the swaging step are performed in this order at each of the plural positions of the pipe material while the coil unit is kept held by the support member” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as follows:
JP 20017-131959 discloses an electromagnetic forming method comprising pipe periphery members (3) at plural positions along an axial direction of a pipe material (2) and a coil unit 20 having coil (21) wherein a coil fixing step which restricts movement of the coil and a fixing step which performs tube expansion of the pipe by electromagnetic force generated by the coil.
Davis (US Patent 3,911,706) discloses a linear induction motor having an elongated secondary or rotor member, and a cylindrical hollow primary or stator member having teeth formed as washers with energizable coils (17) between the washers (14). The stator and coils concentrically surround the rotor member. The stator teeth have an inner washer or facing of a material having higher magnetic permeability and saturation properties than the stator to thereby provide composite stator teeth which do not magnetically saturate when high rotor forces are required for small diameter rotors, as seen in at least Figure 3.
 Therefore, it is concluded by the examiner that claims 1-4 and 10-25 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/TERESA M EKIERT/Primary Examiner, Art Unit 3725